Name: Commission Regulation (EEC) No 109/93 of 21 January 1993 on the supply of corned beef as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 1 . 93 Official Journal of the European Communities No L 15/11 COMMISSION REGULATION (EEC) No 109/93 of 21 January 1993 on the supply of corned beef as food aid Whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submission of tenders ; whereas, in order to avoid republi ­ cation of the notice of invitation to tender, a third deadline for submission of tenders should be opened, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6.(1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain countries and beneficiary organ ­ izations 110 tonnes of corned beef ; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Article 1 Corned beef shall be mobilized in the Community as Community food aid for supply to the recipients listed in the Annex, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable. Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 January 1993 . For the Commission Rene STEICHEN Member of the Commission (!) OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 174, 7. 7. 1990, p. 6. 0 OJ No L 136, 26. 5 . 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . 0 OJ No L 81 , 28 . 3 . 1991 , p. 108 . No L 15/12 Official Journal of the European Communities 23 . 1 . 93 ANNEX LOT A 1 . Operation Nos ('): 1131 /92 2. Programme : 1992 3. Recipient (2) : UNRWA Headquarters, Supply Division, Vienna International Center, PO Box 700, A-1400 Vienna ; telex 135310 UNRWA A  fax : ( 1 ) 230 75 29 4. Representative of the recipient : UNRWA Field Supply and Transport Officer, West Bank, PO Box 19149, Jerusalem (tel.: 82 80 93 ; telex : 26194 UNRWA IL ; fax : 81 65 64) 5. Place or country of destination : Israel 6. Product to be mobilized : corned beef 7. Characteristics and quality of the goods (3) (6) : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under VII A 1 ) 8 . Total quantity : 110 tonnes 9. Number of lots : 1 10. Packaging and marking Q : OJ No C 114, 29. 4. 1991 , p. 1 (under VII A 2 and A3) Markings in English Supplementary markings 'UNRWA' 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Ashdod 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 8  21 . 3 . 1993 18 . Deadline for the supply : 11 . 4. 1993 19 . Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 8 . 2. 1993 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 22. 2. 1993 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 22. 3  4. 4. 1993 (c) deadline for the supply : 25. 4. 1993 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 8. 3. 1993 (b) period for making the goods available at the port of shipment stage : 5  18. 4. 1993 (c) deadline for the supply : 9. 5. 1993 22. Amount of tendering security : ECU 15 per tonne 23. Amount of delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi 200, B- 1 049 Brux ­ elles ; telex 22037 / 25670 AGREC B ; telefax : (32-2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04 25. Refund payable on application by the successful tenderer (4) : refunds only for products covered by product code 1602 50 90 120 or 1602 50 90 320, referred to in Commission Regulation (EEC) No 3445/89 (OJ No L 336, 20. 11 . 1989, p. 1 ). The refunds are those which are applicable at the date of expiry of the period allowed for the submission of tenders 23. 1 . 93 Official Journal of the European Communities No L 15/13 Notes : (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifiying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and - 137 and iodine-131 levels. (4) Commission Regulation (EEC) No 2330 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regulation (EEC) No 2226/89 (OJ No L 214, 25. 7. 1989, p. 10), is applicable as regards the export refund and, where appropriate, the accession compensatory amounts . The date referred to in Article 2 of the said Regulation is that referred to in point 25 of this Annex. The agricultural exchange rate can be fixed in andvance, in application of Articles 8 to 12 of Commission Regulation (EEC) No 3819/92 (OJ No L 387 31 . 12. 1992, p. 17). Q Commission delegation to be contacted by the succerssful tenderer : see OJ No C 1 14, 29. 4. 1991 , p. 33. (6) The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  health certificate,  certificate of origin. 0 Consignment to be stowed in 20-foot containers not more than 17 tonnes each, net, not more than 50 containers being shipped per week on any vessel. The contracted shipping terms shall be considered full liner terms (liner in/liner out) free Ashdod/container yard and are understood to cover 15 days  Satur ­ days, Sundays and official public and religious holidays excluded  free of container detention charges at the port of discharge taken from the day/time of the arrival of the vessel . The 15 days free of container detention charges should be clearly marked on the bill of lading. Bona fide detention charges levied in respect of container detentions) in excess of the said 15 days as detailed above will be borne by UNRWA. UNRWA shall not pay/not be charged any container deposit fees. After take over of the goods at the delivery stage, the recipient will bear all costs of shifting the containers for destuffing outside the port area and of returning them to the container yard.